Citation Nr: 0938008	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran was afforded a travel Board hearing in September 
2005.  A transcript of the Veteran's testimony has been 
associated with the record.

In April 2007 Board decision remanded, in part, the Veteran's 
case for the issuance of Veterans Claims Assistance Act of 
2000 (VCAA) compliant notice and to schedule the Veteran for 
a VA audiological examination.  As the requested development 
was completed, no further action to ensure compliance with 
the remand directives is needed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The issue of a higher rating for the veteran's service-
connected hearing loss is remanded.  


FINDING OF FACT

There is competent evidence of left ear hearing loss in 
service. 


CONCLUSION OF LAW

Service connection for left ear hearing loss is granted.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice as to his service 
connection claim in an April 2007 correspondence.  The 
Veteran's claims were last readjudicated in a June 2009 
supplemental statement of the case, thereby curing any 
deficiency in the timing of notice.

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He has received VA examinations in 
connection with his claims in January 2004 and June 2009.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 
5103A, or 38 C.F.R. § 3.159.  


Factual Background

The Veteran contends that his hearing disability is the 
result of in-service noise exposure from aircraft engine 
noise and power tools.  His DD Form 214 indicates that he 
served as an airframe repairman in the Air Force.

At the Veteran's separation examination conducted in November 
1958, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
15
15
15
LEFT
15
15
15
15

Converted to ISO (ANSI) units, the pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
30
25
25
20
LEFT
30
25
25
20

The Veteran was afforded a fee-basis VA examination in 
January 2004.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
40
25
LEFT
15
10
10
15
15

Speech recognition testing utilizing the Maryland CNC word 
list yielded 100 percent correct responses for the right ear 
and 100 percent correct responses for the left ear.  
Impedance testing revealed normal middle ear pressure and 
compliance, bilaterally.  The examiner found that the Veteran 
had normal hearing with the exception of a mild sensorineural 
hearing loss at 3000 Hertz (Hz) for the right ear.  The 
examiner opined that the etiology of the Veteran's hearing 
loss was due, in part, to the history of military noise 
exposure.  

The Veteran was afforded a second fee-basis VA audiological 
examination in June 2009.  The Veteran reported that he 
experienced exposure to noise while working with aircraft in 
the military without hearing protection.  He also noted that 
he experienced exposure to noise from power tools following 
military service, but wore hearing protection at that time.  
The Veteran's pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
55
45
LEFT
25
15
20
35
40

His right ear speech recognition score was 78 percent and his 
left ear speech recognition score was 68 percent.  The 
examiner stated that the Veteran displayed normal to 
moderately severe sensorineural hearing loss with normal 
middle ear functioning.  The examiner recorded that there are 
no significant effects of the Veteran's hearing loss upon his 
employment or usual daily activities.  The examiner opined 
that left ear hearing loss is less likely as not caused by or 
a result of military service as the Veteran had normal 
hearing on his discharge physical of November 1958.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels (db) or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

Post-service audiometry records show that the Veteran's 
hearing has progressively degenerated over many years, and he 
now has a hearing loss disability for VA purposes.  The Court 
has stated, however, that 38 C.F.R. § 3.385 operates only to 
establish when hearing loss can be service connected, and the 
Court found that regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the audiologist attending to the Veteran's 
January 2004 fee-basis examination opined that the Veteran's 
hearing loss was due "in part, (not more than 50 percent) to 
the history of military noise exposure."  At the time, the 
Veteran's pure tone thresholds in the left ear did not meet 
the criteria for hearing disability as defined in 38 C.F.R. 
§ 3.385.  As a result, service connection was granted for 
hearing loss in the right ear, but not in the left.  At his 
September 2005 hearing, the Veteran testified that hearing in 
both ears had worsened since the January 2004 examination.  
Thus, the Board ordered a new examination.  

In June 2009 another fee-basis audiological examination was 
conducted.  The Veteran did exhibit left ear disability 
pursuant to 38 C.F.R. § 3.385.  This audiologist, however, 
opined that the Veteran's current hearing disability is not 
related to service, reasoning that the Veteran did not 
exhibit a hearing disability in service.  As there is medical 
evidence that the Veteran now suffers from left ear hearing 
disability, the evidence for and against associating the 
Veteran's hearing disability with the Veteran's in-service 
noise exposure is in relative equipoise.  Therefore, 
reasonable doubt should be resolved in favor of the Veteran.  
Service connection for left ear hearing loss is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

In light of the grant of service connection for left ear 
hearing loss, an effective date must be assigned by the RO.  
Inasmuch as the effective date assigned and the rating for 
bilateral hearing loss are inextricably intertwined with the 
appeal of the initial rating currently on appeal, the rating 
issue must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After assigning an effective date for 
the award of service connection for left 
ear hearing loss, the RO/AMC must assign a 
disability rating for bilateral hearing 
loss for the appropriate time period.  

2.  Then, the RO/AMC should readjudicate 
the claim of service connection for PTSD.  
If the determination remains unfavorable 
to the Veteran, the RO/AMC must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


